        Case 9:21-cv-00025-DLC Document 23 Filed 05/07/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

  WESTERN STATES FIRE
  PROTECTION COMPANY,                              CV 21–25–M–DLC–KLD

                      Plaintiff,
                                                    ORDER
        vs.

  A&D FIRE SPRINKLER, LLC;
  JOHN DONAHOE; RUSS SMITH;
  DAVID BLAIR,

                       Defendants.

      Before the Court is Plaintiff Western States Fire Protection Company’s

Voluntary Dismissal with Prejudice, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A). (Doc. 22.)

      Accordingly, IT IS ORDERED that this matter is DISMISSED with

prejudice, each party to bear its own costs and fees.

      DATED this 7th day of May, 2021.




                                         -1-
